DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed May 16, 2022 has been entered.  Claim 1 has been amended.

2.	As before noted, Applicant elected the invention of Group I, claims 1, 65-67, and 74, drawn to a fusion protein or a composition comprising the fusion protein .
	
3.	Claims 1, 65, 66, and 68-74 are pending in the application.  Claims 68-73 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 3, 2021.

4.	Claims 1, 65, 66, and 74 are currently under prosecution.

Terminal Disclaimer
5.	The terminal disclaimer filed on May 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,364,567 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed applications is acknowledged.  
However, claims 1, 65, 66, and 74 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely February 10, 2019.

Grounds of Objection and Rejection Withdrawn
7.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the remaining grounds of objection and rejection set forth in the previous Office action mailed February 17, 2022.
For clarity of record, the grounds of rejection of claims 1, 65, 66, and 74 under 35 USC § 103(a) have been withdrawn because U.S. Patent Application Publication No. 2019/0192683-A1 has been disqualified in accordance with the provision under 35 U.S.C. § 102(b)(c) as prior art under § 103(a) by Applicant's statement at page 8 of the amendment filed May 16, 2022. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	Claims 1, 65, 66, and 74 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	At page 6 of the amendment filed May 16, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s argument has been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to any of plurality of structurally disparate fusion proteins that bind to human HER2 and comprise the amino acid sequence of the light chain of the anti-human HER2 antibody trastuzumab comprising SEQ ID NO: 36 and the amino acid sequence of the heavy chain of the anti-human HER2 antibody trastuzumab comprising SEQ ID NO: 29, the latter of which is adjoined directly or indirectly via a linker to a fragment of a mammalian p97 protein comprising SEQ ID NO: 14.
The claims are drawn to a fusion protein, not an antibody.  Although comprising both the amino acid sequence of the heavy chain of the anti-human HER2 antibody trastuzumab comprising SEQ ID NO: 29 and the light chain of the anti-human HER2 antibody trastuzumab comprising SEQ ID NO: 36, these sequences are not necessarily adjoined such that an antibody forms.  As previously explained, not every fusion protein comprising a polypeptide comprising SEQ ID NO: 29, i.e., the amino acid sequence of a heavy chain of an antibody, which is fused to a peptide comprising SEQ ID NO: 14, and further comprising a polypeptide comprising SEQ ID NO: 36, i.e., the amino acid sequence of a light chain of an antibody, is an antibody or even has a structure that resembles that of an antibody, let alone one that has the capability of specifically binding to HER-2.  
It cannot be predicted, for example, if any given fusion protein having a structure as depicted by HC-L-p97-LC, which is possibly encompassed by the claims, where “p97” is a peptide fragment of a mammalian p97 protein comprising SEQ ID NO: 14 and up to 8 additional amino acids, “HC” is an amino acid sequence comprising SEQ ID NO: 29, “L” is a linker of no particular length or amino acid composition, the presence of which is made optional by the claims, and “LC” is an amino acid sequence comprising SEQ ID NO: 36, will form an antibody that is capable of specifically binding to HER-2. 
Notably, Figure 1 depicts exemplary “p97-antibody fusion proteins” and each is recognizable as having the structure of a canonical antibody fused to one or more peptide fragments of a mammalian p97 protein.  Not described by the figure are any of the claimed fusion proteins, which do not have structures that are recognizable as that of a canonical antibody.   
It is submitted that rather adequately describing at least a substantial number of the claimed fusion protein having such different structures, the specification, at best, only adequately describes an antibody, as opposed to a fusion protein, that specifically binds to human HER2, wherein said antibody comprises a heavy chain variable domain comprising the complementarity determining regions (CDRs) of the heavy chain variable domain of trastuzumab and a light chain variable domain comprising the CDRs of the heavy chain variable domain of trastuzumab, wherein said heavy chain variable domain is adjoined at the N- or C-terminus thereof to a peptide comprising the amino acid sequence of SEQ ID NO: 14 via an optional peptide linker,1 wherein said antibody is capable of crossing the blood-brain barrier of a human.2  The reasons are many but in brief it cannot be predicted whether any given fusion protein according to the instant claims will be capable of binding to human HER-2 and/or crossing the blood-brain barrier of a human.  This is because the specification describes with the requisite clarity and particularity necessary to reasonably convey Applicant’s possession thereof as of the filing date of this application an antibody comprising a heavy chain variable domain comprising SEQ ID NO: 29 and a light chain variable domain comprising SEQ ID NO: 36, which is adjoined to a fragment of a mammalian p97 protein consisting of the amino acid sequence of SEQ ID NO: 14, which has been found to have or retain the ability to bind to human HER-2 and which is capable of crossing the blood-brain barrier in a human upon binding to an LRP1 receptor and/or an LRP1B receptor.  It cannot be presumed a priori that just because this was found to be the case, any other fusion protein, which is not necessarily an antibody, but which comprises the amino acid sequence of SEQ ID NO: 29, the amino acid sequence of SEQ ID NO: 14, and the amino acid sequence of SEQ ID NO: 36 will be capable of binding to human HER-2 and crossing the blood-brain barrier.  This is especially true given the fact that according to claim 1 the peptide fragment may comprise a number of additional amino acids such that the length of the amino acid sequence thereof does not exceed 20 amino acids.  So, for example, the fragment to which the instant claims are directed might consist of the amino acid sequence DSSHAFTKDELRX1X2X3X4X5X6X7X8 or X1X2X3X4X5X6X7X8DSSHAFTKDELR (where each of X1 – X8 may be any amino acid) or any other sequence comprising SEQ ID NO: 14 (DSSHAFTKDELR) as well as up to 8 additional amino acids, which may be present entirely at the N-terminus of SEQ ID NO: 14 or entirely at the C-terminus of SEQ ID NO: 14 or partially at the N-terminus and partially at the C-terminus of SEQ ID NO: 14; and yet there is no factual evidence disclosed by this application to support the assertion that any given fusion protein according to claim 1, which comprises any given amino acid sequence comprising SEQ ID NO: 14 and up to 8 additional amino acids, is a fusion protein that functions to both bind to human HER-2 and cross the blood-brain barrier by binding to an LRP1 receptor and/or an LRP1B receptor.  Rather it is evident given the unpredictable nature of the art that the fusion proteins having the structural features recited by the claims, which also have the requisite functionality of the disclosed invention, must be identified empirically.   
Considering these facts it is once again submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a), because the skilled artisan could not immediately envisage, recognize, or distinguish at least a substantial number of the claimed fusion proteins, which function in the requisite manner, so as to be used as intended.  
As also previously explained, it is well known in the art that the consequence of variation in the primary structure of a polypeptide upon its function is highly unpredictable.  Moreover, because the consequence of structural alterations to the disclosed antibody cannot be predicted, the claimed fusion proteins can only be identified empirically.3
Applicant is reminded that “[patents] are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354.  
The claims merely bid one skilled in the art to finish the inventive process by discovering which fusion proteins having the requisite structural characteristics of the claimed invention are those that have or retain the ability to bind human HER-2 and cross the blood-brain barrier upon binding to an LRP1 receptor and/or an LRP1B receptor; but extending such an invitation is not sufficient to satisfy the written description requirement.  This is because, even if arguably the skilled artisan might be able to screen a plurality of the structurally disparate fusion proteins that are possibly encompassed by the claims to identify which, if any, are capable of binding to an LRP1 receptor and/or an LRP1B receptor, so as to be transported across the blood-brain barrier, and then binding to HER2-expressing cancer cells in the brain, so as to inhibit their proliferation and/or survival, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Moreover, Applicant is reminded that an adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).
A “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  
Thus, in this instance, it seems the actual inventive work of producing at least a substantial number of the claimed fusion proteins would be left for subsequent inventors to complete; and as that appears the case, it is submitted that the disclosure cannot be considered to adequately describe the claimed invention in a manner that would reasonably convey to the skilled artisan that Applicant had possession of the clamed invention as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).   
Here Applicant is duly reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes at least a plurality of the structurally disparate fusion proteins encompassed by the claims, which are capable of binding to HER2 and capable of crossing the blood-brain barrier upon binding to an LRP1 receptor and/or an LRP1B receptor.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.   
In point of fact the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, i.e., the ability to cross the blood-brain barrier, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding a fusion protein according to the claims, which has the ability to bind to HER2 and cross the blood-brain barrier of any given animal; without such a fusion protein, it is impossible to practice the invention.
Applicant is advised that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was “ready for patenting” such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  However, for inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus; accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  Here, because the claims encompass a genus of fusion proteins comprising any of a plurality of structurally disparate peptide fragments, which have no particular function4 or which presumably must permit the fusion protein to cross the blood-brain barrier5, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.
Here it is once again emphasized that the claimed invention is not an antibody, per se; rather it is a fusion protein.  It might be an antibody or it might not be.  Whatever it is, it comprises an amino acid sequence comprising the amino acid sequences of a heavy chain and a light chain of trastuzumab, but not every protein comprising a heavy chain and a light chain, even those of an antibody, is itself an antibody.  Indeed, it is again submitted that a plethora of fusion proteins might be envisaged, each of which comprises an amino acid sequence comprising the amino acid sequences of a heavy chain and a light chain of trastuzumab, but a very large number of these might never be expected to have the ability to bind to HER-2 and/or an LRP1 receptor and/or an LRP1B receptor.  At any rate, it could not be presumed a priori that any would, and thus it would only be possible to predictably identify fusion proteins, which lack the canonical structure of an antibody, but which have the recited structural and functional characteristics of the claimed invention, by empirical testing.  This again is because the fusion proteins are not necessarily antibodies and do not necessarily have the canonical structure of an antibody.6  Just as not every fruit is an apple, not every fusion protein is an antibody; and describing a fruit by describing only an apple would certainly not suffice to describe even a substantial number of fruits – and similarly describing only an antibody with the intent of describing a fusion protein cannot be considered sufficient.  Here it appears that rather than describing a substantial number of fusion proteins having markedly different structures, which despite their differences comprise an amino acid sequence comprising the amino acid sequences of a heavy chain and a light chain of trastuzumab, and which have the capability of specifically binding to HER-2, the specification only adequately describes an antibody.  Accordingly it is strongly suggested that Applicant consider amending the claims so as to be drawn to an antibody, as opposed to a fusion protein, or a fusion protein comprising an antibody, which binds to HER2 and comprises a heavy chain comprising SEQ ID NO: 29 and a light chain comprising SEQ ID NO: 36, wherein the antibody is adjoined to a peptide consisting of SEQ ID NO: 14, which binds to an LRP1 receptor and/or an LRP1B receptor.  
In summary, then, it is submitted that in this case, since the claims are so broad, and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to as intended, so as to achieve sought-after objectives or effects.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed fusion protein, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, although Applicant’s arguments have been carefully considered, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

10.	Claims 1, 65, 66, and 74 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for making and using an antibody that specifically binds to human HER2, said antibody comprising a heavy chain variable domain comprising the complementarity determining regions (CDRs) of the heavy chain variable domain of trastuzumab and a light chain variable domain comprising the CDRs of the heavy chain variable domain of trastuzumab, wherein said heavy chain variable domain is adjoined at the N- or C-terminus thereof to a peptide comprising the amino acid sequence of SEQ ID NO: 14 via an optional peptide linker,7 wherein said antibody is capable of crossing the blood-brain barrier of a human, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	At pages 6 and 7 of the amendment filed May 16, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s argument has been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice8), it cannot be practiced without undue experimentation.
As explained in the above rejection, the claims are not drawn to an antibody, but rather to a fusion protein comprising the amino acid sequence of SEQ ID NO: 29 adjoined at either terminus via an optional linker to the amino acid sequence of a peptide comprising any two contiguous amino acids of SEQ ID NO: 14, provided that the overall length of the peptide is not greater than 20 amino acids, and further comprising the amino acid sequence of SEQ ID NO: 36; however, not every such fusion protein or even a substantial number thereof is not reasonably expected to be capable of binding to HER2 and/or crossing the blood-brain barrier of a human upon binding to an LRP1 receptor and/or an LRP1B receptor. 
Therefore it is submitted that at best the specification only reasonably enables the skilled artisan to make and use an antibody that specifically binds to human HER2, said antibody comprising a heavy chain variable domain comprising the complementarity determining regions (CDRs) of the heavy chain variable domain of trastuzumab and a light chain variable domain comprising the CDRs of the heavy chain variable domain of trastuzumab, wherein said heavy chain variable domain is adjoined at the N- or C-terminus thereof to a peptide comprising the amino acid sequence of SEQ ID NO: 14 via an optional peptide linker,9 wherein said antibody is capable of crossing the blood-brain barrier of a human upon binding to an LRP1 receptor and/or an LRP1B receptor.  
Here, given the disclosure, and since the claims are not so limited, it would seem that the specification does little more than state a hypothesis that any given fusion protein having the structural features recited by the claims is a fusion protein having the recited functional features and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify a “fusion protein” having the structural features recited by the claims, which functions to bind to human HER-2 and which is capable of crossing the blood-brain barrier in a human; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Conclusion
11.	No claim is allowed.

12.	As before noted, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP2399586-A1 teaches conjugating p97 (MTf) and fragments thereof to therapeutic agents (e.g., antibodies) for delivery across the blood brain barrier.
WO2000050636-A1 teaches a peptide fragment of MTf consisting of SEQ ID NO: 14.
U.S. Patent Application Publication No. 20020059032-A1 teaches a peptide consisting of the amino acid sequence of SEQ ID NO: 14.
U.S. Patent No. 8,722,019 teaches a composition comprising a fragment of p97 and a therapeutic or diagnostic agent.
U.S. Patent Application Publication No. 20170049897-A1 teaches a peptide consisting of the amino acid sequence of SEQ ID NO: 14 and a composition comprising a conjugate comprising a fragment of p97 consisting of the amino acid sequence of SEQ ID NO: 14 and a therapeutic agent.
U.S. Patent Application Publication No. 20130058873-A1 teaches fragments of human melanotransferrin (p97), which are conjugated to therapeutic or diagnostic agents to facilitate the crossing of the blood-brain barrier in humans.
Newly cited, Boado et al. (Mol. Pharm. 2010 Feb 1; 7 (1): 237-44) teaches a fusion protein comprising a therapeutic antibody and an antibody that binds to transferrin receptor, which is able to cross the blood-brain barrier.
Oh et al. (Cancer Lett. 2009 Feb 8; 274 (1): 33-9) teaches a transferrin receptor targeting peptide and a conjugate thereof for delivery of a therapeutic agent.

13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
August 26, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The linker that is suitably used is described at pages 23-26 of the specification, but notably this linker should not be overly large (e.g., comprising an amino acid sequence of 5-25 amino acids), must have the ability to adopt a flexible extended conformation without adopting a secondary structure interfere with the function of the fusion protein, and must lack hydrophobic or charged residues that might react with the polypeptide functional epitopes.
        
        2 As previously noted, according to specification (see, e.g., original claim 65), the fusion protein has the ability to cross the blood brain barrier, a property which is contingent upon the ability of the fragment of a mammalian p97 protein, namely a peptide consisting of the amino acid sequence of SEQ ID NO: 14, to bind to an LRP1 receptor and/or an LRP1B receptor.  If the fragment of a mammalian p97 protein of which the fusion protein is comprised lacks the ability to bind to an LRP1 receptor and/or an LRP1B receptor the fusion protein is not reasonably expected to be capable of crossing the blood brain barrier.
        
        3 Here it is noted that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
        
        4 See, e.g., claim 1.
        
        5 See claim 65.
        
        6 The canonical structure of an antibody (e.g., an IgG molecule) is well-known, but here it seems relevant to note that recombinant antibodies such as scFvs have been produced by adjoining the amino acid sequences of the heavy chain and the light chain of trastuzumab via a peptide linker such that the domains formed by the two chains are capable of interacting in a manner that permits each to function as necessary to form an antigen binding site.  However it is very much appreciated in the art that the length of the linker and its amino acid composition can dramatically impact the ability of the “fusion protein” to form a functioning antibody that is capable of specifically binding to an antigen.  Therefore it is well-known in the art that not all “fusion proteins” even if intended to have the functionality of an antibody will necessarily be found to have that functionality.
        7 The linker that is suitably used is described at pages 23-26 of the specification, but notably this linker should not be overly large (e.g., comprising an amino acid sequence of 5-25 amino acids), must have the ability to adopt a flexible extended conformation without adopting a secondary structure interfere with the function of the fusion protein, and must lack hydrophobic or charged residues that might react with the polypeptide functional epitopes.
        8 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        
        9 The linker that is suitably used is described at pages 23-26 of the specification, but notably this linker should not be overly large (e.g., comprising an amino acid sequence of 5-25 amino acids), must have the ability to adopt a flexible extended conformation without adopting a secondary structure interfere with the function of the fusion protein, and must lack hydrophobic or charged residues that might react with the polypeptide functional epitopes.